DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.   Claims 21-49 are pending in this application.  

Response to Amendment
	Applicant’s amendments have been reviewed and a further search has been conducted.  The Drewitt reference clearly shows using 3D design CAD data for comparison with the measured as-built part.

[0038] In certain embodiments, the metrology data can be compared to CAD data, or can be compared to prior scans of similar parts. Alternatively, the metrology data can be compared to a nominal or ideal data set. Comparison of the data, against either CAD data, a nominal data set, or prior scans of similar parts, can be used in quality assurance applications by comparing the as-built parts with another data set. Furthermore, retaining individual data obtained during the initial scans for each of the as-built parts allows for a database to be compiled, which can be sued to provide data that is useful for routine maintenance operations.

	Claims 21 and 43 have been amended to clarify that the data set for the design specifications comprises a flat pattern or a part analysis file, or both.   The specification makes almost no mention of a parts analysis file other than to say it is “such as a VGLR File 23 (.csv) with nominal thickness” (paragraph 0037).  There is no indication of how a flat pattern or part analysis file would be compared with 3D data to generate a dimension differential data set.   The claims are further treated as best understood given a lack of information in the specification.  The 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “VGLR file” is not a known file format in the art.  The specification as filed contains no further information on a VGLR file other than that it could be a .csv (comma separated) file.    This claim is further treated as if a VGLR file is a standard comma separated file.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-36 and 38-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2010/0112190 to Drewett et al in view of “A feature-based flat pattern development system for sheet metal parts” by Toh et al.
With regard to claim 21, Drewett shows a system for assisting in the manufacture of a composite part comprising a computer module configured to at least:  compare a three-dimensional surface geometry data set for an as-built composite part to a data set for design specifications for the as-designed surface of a composite part (Figure 3, step 308), generate a dimension differential data set representing the differential dimensions between the as-built surface and the as-designed surface (Figure 3, step 310), identify at least one area of the as-built composite part that is out of tolerance with the design specifications for the composite part based on the differential data set (required compensations, Figure 3, step 310), generate a compensation data set for one or more compensation plies (Figure 3, step 312); and identify the placement 
While Drewitt shows a “nominal data set” comparison, Drewitt does not specifically show wherein the data set for the design specification comprises a flat pattern or a part analysis file or both.
The use of flat pattern files from CAD designed metal parts is known.  Toh shows an automated method of creating a flat pattern file from 3D geometric CAD files.   Toh shows both creating a flat pattern and storing a “parts definition file” (section 3.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a full data set as shown in the process of Toh as a part of the data set for comparison to the as-built data in Drewitt.   The use of these types of files is well known and being done for their express purpose to improve a similar device in the same way (integrating flat pattern and part design data into the data set for an as-designed part).


With regard to claim 22, Drewett shows an input configured to receive and store a three-dimensional surface geometry data set of the composite part including the compensation plies after the compensation plies have been placed and the composite part recured; the computer module configured to compare the surface geometry data set of the composite part including the compensation plies to the data set for the design specifications for the composite part.   The examiner notes that this is simply executing the process of Figure 3 again.
Regarding claim 23, Drewett shows a quality reporting module configured to generate a compliance report based on the comparison of the surface geometry data set of the composite 
Referring to claim 24, Drewett shows wherein the computer module is further configured to: generate a ply shape and dimension differential data set representing the differential dimensions between the surface of the composite part including the compensation plies and the as-designed surface; identify at least one area of the composite part including the compensation plies that is out of tolerance with the design specifications for the composite part based on the differential data set; generate a compensation data set for one or more additional compensation plies to be cut from a ply sheet; and identify the placement location of each of the one or more additional compensation plies with respect to the as-built composite part (paragraph 0047 – “These steps may be repeated, as necessary, until all necessary compensation layers have been applied to the part or skin”).
Referring to claim 25, Drewett shows wherein the three-dimensional surface geometry data set of the first as-built composite part is derived from a laser scan of the as-built composite part (P. 0041 – laser radar).
Referring to claim 26, Drewett shows wherein said computer module is configured to generate the compensation data set using parameter inputs comprising parameters including at least one of ply thickness (paragraph 0045), fiber orientation, and stepping protocol. 
Referring to claim 27, Drewett shows wherein said computer module is configured to generate the compensation data set including a number, thickness, and pattern for the one or more compensation plies (paragraph 0045). 
Referring to claim 28, Drewett shows wherein said computer module is configured to generate the compensation data set by at least: determining and locating one or more surface 
Referring to claim 29, Drewett shows wherein generating the data set further comprises generating instructions to stack a plurality of plies to fill the one or more noncompliant areas (0045).
Referring to claim 30, Drewett shows generating instructions to incrementally change one or more perimeter dimensions of one or more of the plurality of plies to create a three-dimensional shape that fills the one or more noncompliant areas (0045-0047).
Referring to claim 31, Drewett shows generating instructions for cutting said compensation plies out of said a sheet (0045 – minimize wasted space).
Referring to claim 32, Drewett shows wherein the computer module is configured to output instructions to a laser projection module to configure a laser to illuminate locations on the ply sheet (0046). 
Referring to claim 33, Drewett shows wherein the computer module is configured to generate laser files to project outlines for placing the compensation plies on the as-built part and output the laser files to a laser projection module to configure the laser to illuminate locations on 
the as-built composite part for applying the compensation plies (0046).

Referring to claim 34, Drewett shows a set of inputs for the design specifications comprising one or more of: a part information file (CAD data, paragraph 0038), a laser file.  It is noted that Toh also shows the creation of a part information file (section 3.4).

Referring to claim 35, Drewett shows wherein the part analysis file comprises a VGLR file.   The examiner has reviewed the specification for detail about a VGLR file as this is not a term known in the art.   The specification paragraph 0037 provides no additional guidance as to what a VGLR file is or what information it may contain.   As this is a claim element based on a non-selected claim element of claim 34, it is rejected for the same reasons as claim 34.  Applicant is again asked to clarify what a VGLR file would contain.  Toh shows a part information file in section 3.4 which also qualifies as a VGLR file.
Referring to claim 36, Drewett shows wherein the system comprises a set of inputs for the as-built a three-dimensional surface geometry data set comprising part and tool measurement files (CAD data, paragraph 0038).
Referring to claim 38, Drewett shows wherein the computer module is configured to: segment the flat pattern file and the laser files into sub-zones based on the part information file; and calculate the number of plies required in each sub zone (Figure 4A, paragraph 0054 discussion).
Referring to claim 40, Drewett shows wherein the computer module is configured to generate a coverage map for the composite part (Figures 4A-4D).
Referring to claim 41, Drewett shows wherein the coverage map is configured to generate or modify laser files to project location information on a composite part (paragraph 0058).
Referring to claim 42, Drewett shows wherein the coverage map comprises, for a plurality of locations of the composite part, a zone, a location, a number of plies, and a nesting or layering of plies (Figures 4A-4D, paragraph 0058 – multiple layers).
Referring to claims 43-49, see rejections and citations for claims 21-33.



Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2010/0112190 to Drewett et al in view of “A feature-based flat pattern development system for sheet metal parts” by Toh et al as shown above and further in view of U.S. Patent 7,463,368 to Morden et al.
Referring to claim 37, Drewett/Toh does not show wherein the part and tool measurement files are an ASCII text files from a laser radar or a Point Cloud File. 
The use of point clouds for measurement in laser measuring systems is well known.  Morden shows a laser projection system for correcting differences between as-built and as-designed workpieces by laser scanning and creating a point cloud (column 2, lines 15-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the point cloud system for scanning as shown in Morden as the type of digital representation of the part in Drewett because the point cloud can be used for “inspection or the like” with regard to the created part.  This is being done for the same purposes as the scanning in Drewett and would be a direct substitution for any digital format used in Drewett.


Conclusion

	Applicant is also asked to review paragraph 0018 of U.S. Patent application 2013/0066601 to Palanivel which shows a part visualizer where 3D part data is incorporated into the 3D CAD design including a variety of file formats including part lists and visualization information.    This piece of art could also be applied as an obviousness reference in combination with Drewitt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117